In an action for divorce on fault grounds, the plaintiff wife appeals from an order of the Supreme Court, Nassau County, dated December 5, 1979, which granted defendant’s motion to dismiss the complaint on the ground that there was "another action pending” (to wit, the defendant’s action for a conversion divorce). Order modified by deleting therefrom the words "is granted” and the two sentences which follow those words, and substituting therefor the following: "is denied. The defendant’s action for a conversion divorce shall be tried first and, if he is successful, then this action shall be dismissed. In the event defendant is not successful, then plaintiff may proceed with this action and defendant’s time to answer the complaint will be extended until 10 days after service upon him of a copy of the final judgment in his action, together with notice of entry thereof.” As so modified, order affirmed, without costs or disbursements. Special Term improvidently exercised its discretion in dismissing the action at this time. Hopkins, J. P., Titone, Mangano and Rabin, JJ., concur.